     Case 2:16-cv-00720-JAM-AC Document 44 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MILORAD OLIC,                                     No. 2:16-cv-0720 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    JEFFFREY BEARD, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Currently before the court is plaintiff’s motion for sanctions. ECF No. 43.

19          By order filed April 2, 2020, the undersigned partially granted plaintiff’s motion to

20   compel and ordered defendants to provide a supplemental response to plaintiff’s third request for

21   discovery. ECF No. 41 at 6-7. Defendants filed a notice of compliance on April 22, 2020 (ECF

22   No. 42), and plaintiff has now filed a motion for sanctions (ECF No. 43) claiming that defendants

23   did not comply with the order compelling discovery. Specifically, plaintiff alleges that

24   defendants have failed comply because they did not provide the name of plsintiff’s enemy on A

25   Yard. Id. However, defendants were not ordered to provide such information. Instead,

26   defendants were

27                  required to clarify, based upon either their personal knowledge or
                    review of pertinent records, whether plaintiff’s prison records
28                  included any known enemies at Mule Creek State Prison (MCSP) at
                                                      1
     Case 2:16-cv-00720-JAM-AC Document 44 Filed 05/12/20 Page 2 of 2

 1                    the time of his transfer to HDSP or whether the reference to an enemy
                      at the prison was based on plaintiff’s representations that he had
 2                    enemy concerns. If plaintiff’s records included a known enemy at
                      MCSP, defendants [were required to] state, if known, whether that
 3                    inmate was listed as an enemy because of that inmate’s own
                      statements or actions toward plaintiff.
 4

 5   ECF No. 41 at 7. There is no indication from plaintiff’s motion that defendants failed to provide

 6   the information required.1

 7          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for sanctions, ECF No.

 8   43, is denied.

 9   DATED: May 11, 2020

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     1
27     The court also notes that the only sanction requested is for the court to “declare [plaintiff’s]
     transfer to HDSP illegal and order CDCR to transfer [him] back to MCSP.” ECF No. 43 at 2.
28   This is not an appropriate or available discovery sanction.
                                                        2
